DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification Objection
            The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 2, 12, 13, 18, 20 rejected under 35 U.S.C. 103 as being unpatentable over Hornung et al (6276639) in view of Jones et al (5411226).
In regards to claim 1, Hornung discloses a satellite dispenser, comprising: 
a central tubular structure (Fig. 1 ref. 1 central tube);
a plurality of satellites arranged around the central tubular structure (Fig. 1 refs. 3 and 4); and 

Jones teaches a shear connectors for holding satellites in place in a satellite dispenser (Fig. 5a, 5b comprising refs. 514, 530 connectors subject to shear force). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Hornung with Jones by providing a plurality of shear connectors coupling the central tubular structure and the plurality of satellites together in shear continuity in order to positively sever any connections between the satellite and the central tube to ensure release of satellite.

In regards to claim 2, Hornung as combined discloses the satellite dispenser of claim 1, wherein each one of the plurality of shear connectors is separable with the central tubular structure (Jones Fig. 5b separation of connectors) or one of the plurality of satellites to selectively release the plurality of satellites from the central tubular structure.

In regards to claim 12, Hornung as combined discloses the satellite dispenser of Claim 1, further comprising a fitting (Hornung Fig. 1 ref. 2) coupled to the central tubular structure (Hornung as seen in Fig. 1), wherein the fitting is configured to interface with a launch vehicle (Hornung ref. 2 connects/interfaces with launch vehicle).

In regards to claim 13, Hornung discloses a spacecraft, comprising: 
a launch vehicle (C1:15); and
a satellite dispenser coupled to the launch vehicle (seen at least in Fig. 1), wherein the satellite dispenser comprises:
a central tubular structure (Fig. 1 ref. 1);
a plurality of satellites arranged around the central tubular structure (Fig. 1 refs. 3, 4); 
Hornung does not expressly disclose: and a plurality of shear connectors coupling the central tubular structure and the plurality of satellites together in shear continuity,
Jones teaches a shear connectors for holding satellites in place in a satellite dispenser (detatiled in claim 1 rejection). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Hornung with Jones by providing a plurality of shear connectors coupling the central tubular structure and the plurality of satellites together in shear continuity in order to positively sever any connections between the satellite and the central tube to ensure release of satellite.
Hornung as combined further discloses:
wherein each one of the plurality of shear connectors is separable with the central tubular structure (Jones C4:27 “The attachment or restraining devices for each spacecraft are released when the desired altitude for release is reached”) or one of the plurality of satellites to selectively release the plurality of satellites from the central tubular structure.

Independent claim 18 is of similar scope as independent claim 1 and is similarly rejected, claim 1 which recites the claimed structure and is capable of performing the claimed method.

In regards to claim 20, Hornung as combined discloses the method of Claim 18, further comprising selectively releasing each one of the plurality of satellites from the central tubular structure (Hornung abstract).

Claim 3-11, 14-17, 19,   rejected under 35 U.S.C. 103 as being unpatentable over Hornung, Jones as applied to claim 3 above, and further in view of Acket et al (EP1196326).
In regards to claim 3, Hornung as combined discloses the satellite dispenser of Claim 1, wherein: while the central tubular structure comprises a skin (as seen in Fig. 3), Hornung as combined does not expressly disclose:
the central tubular structure comprises a plurality of frame members and a skin, coupled to the plurality of frame members; and
Acket teaches a skin of a central shaft (as seen in Fig. 2) coupled with a plurality of frame members (Fig. 1 and 2 ref. 16).  
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Hornung with Acket by providing the central tubular structure comprises a plurality of frame members and a skin, coupled to the plurality of frame members in order to provide a secure attachment points for the plurality of satellites. 
Hornung as combined further discloses:
each one of the plurality of shear connectors couples one of the plurality of satellites to one of the plurality of frame members (Hornung shear connectors are coupled by way of transmitting force between refs. 3 and 4 and ref. 1).

In regards to claim 4, Hornung as combined discloses the satellite dispenser of Claim 3, wherein: each one of the plurality of satellites comprises a plurality of bulkheads (Hornung satellite bulkheads seen in Figs. 3, 4); and each one of the plurality of shear connectors couples one of the plurality of bulkheads to one of the plurality of frame members (Hornung as seen in Figs. 3, 4 connectors positioned on bulkhead).

In regards to claim 5, Hormung as combined discloses the satellite dispenser of Claim 4, wherein each one of the plurality of shear connectors comprises:
a connector first portion coupled to one of the plurality of frame members (Jones Fig. 5b refs. 530, 532); and a connector second portion coupled to one of the plurality of bulkheads (Jones refs. 512, 522); and wherein:
the connector first portion and the connector second portion are coupled together in shear (Jones C4:3 “When mated, pairs of attachment devices...at least provide resistance against shear forces”); and
the connector second portion is selectively separable from the connector first portion along a plane of separation (Jones C4:27 “The attachment or restraining devices for each spacecraft are released when the desired altitude for release is reached”).


In regards to claim 6, Hornung as combined discloses the satellite dispenser of Claim 5, wherein each one of the plurality of shear connectors further comprises:
a releasable fastener coupling the connector first portion and the connector second portion together (Jones refs. 512, 530); and
Hornung does not expressly disclose: a plurality of shear pins located between and coupled to the connector first portion and the connector second portion.
Acket teaches a plurality of shear pins (Fig. 3 ref. 32) located between and coupled to the connector first portion and the connector second portion (as seen in Fig.2 ref. 32 coupled to first and second connectors).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Hornung with Acket by providing the a plurality of shear pins located between and coupled to the connector first portion and the connector second portion in order to secure satellite to central shaft.

In regards to claim 7, Hornung as combined discloses the satellite dispenser of Claim 6, wherein: the connector first portion comprises a shear plate (Acket Fig. 2 ref. 24), comprising a plurality of shear-plate apertures (Acket seen in Fig. 3 ref. 33);
the connector second portion comprises a shear fitting (Acket Fig. 2 ref. 26), comprising a plurality of shear-fitting apertures (Acket seen in Fig. 3); and
each one of the plurality of shear pins comprises:
a pin first portion received by one of the plurality of shear-plate apertures (Acket ref. 32);
and
a pin second portion received by one of the plurality of shear-fitting apertures (Acket head of ref. 32 received in channel ref. 34 on ref. 26).

In regards to claim 8, Hornung as combined discloses the satellite dispenser of Claim 7, wherein:
the pin first portion of each one of the plurality of shear pins and the plurality of shear-plate apertures have complementary cylindrical shapes (as suggested in Figs 2 and 3 of Acket for refs. 32); and
the pin second portion of each one of the plurality of shear pins and the plurality of shear-fitting apertures have complementary frustoconical shapes (as suggested in Figs 2 and 3 of Acket for head of refs. 32).

In regards to claim 9, Hornung as combined discloses the satellite dispenser of Claim 4, wherein sets of the plurality of shear connectors couple each one of the plurality of bulkheads to a corresponding one of the plurality of frame members (Hornung shear connectors are coupled by way of transmitting force between bulkheads of refs. 3 and 4 and ref. 1 and frame members).

In regards to claim 10, Hornung as combined discloses the satellite dispenser of Claim 9, wherein:
the plurality of bulkheads of each one of the plurality of satellites comprises: a first closeout bulkhead (Hornong Fig. 3 and 4 bulkhead upper surface of ref. 3);
a second closeout bulkhead (Hornong Fig. 3 and 4 bulkhead upper surface of ref. 3), opposite to the first closeout bulkhead (Hornong Fig. 3 and 4); and an interior bulkhead located between the first closeout bulkhead and the second closeout bulkhead (Hornung Fig. 4 interior bulkheads seen, not referenced); and
a first one of the sets of the plurality of shear connectors couples the first closeout bulkhead to a first one of the plurality of frame members (Hornung Fig. 4 interior bulkheads seen, ref. 5 top bulkhead);
a second one of the sets of the plurality of shear connectors couples the second closeout bulkhead to a second one of the plurality of frame members (Hornung Fig. 4 interior bulkheads seen, ref. 5 middle bulkhead); and
a third one of the sets of the plurality of shear connectors couples the interior bulkhead to a third one of the plurality of frame members (Hornung Fig. 4 interior bulkheads seen, ref. 5 bottom bulkhead).

In regards to claim 11, Hornung as combined discloses the satellite dispenser of Claim 3, wherein the plurality of frame members is located on an interior of the central tubular structure.
Acket teaches frame members locates in an interior of a central satellite dispenser shaft (as seen in Fig. 1 not referenced structure interior of ref. 10) coupled with a plurality of frame members (Fig. 1 and 2 ref. 16).  
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Hornung with Acket by providing a plurality of frame members located on an interior of the central tubular structure in order to better secure fittings on the central shaft.

In regards to claim 14, Hornung as combined discloses the spacecraft of Claim 13, wherein:
the central tubular structure has a longitudinal axis (Hornung axis seen in Fig. 1 ghost line) and comprises:
Hornung as combined does not expressly disclose:
a plurality of frame members extending along the longitudinal axis; and a skin coupled to the plurality of frame members.
Acket teaches a skin of a central shaft (as seen in Fig. 2) coupled with a plurality of frame members (Fig. 1 and 2 ref. 16).  
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Hornung with Acket by providing the central tubular structure comprises a plurality of frame members and a skin, coupled to the plurality of frame members in order to provide a secure attachment points for the plurality of satellites. 
Hornung as combined further discloses:
each one of the plurality of satellites comprises: a plurality of bulkheads (Hornung as seen in Figs. 3 and 4, upper and lower surface, separators in Fig. 4); and
an external shell (Hornung abstract “an adapter shell that fits onto the upper stage of the rocket”), coupled to the plurality of bulkheads (Hornung coupled/connected by way of one or more intermediate elements); and each one of the plurality of shear connectors couples one of the plurality of bulkheads to one of the plurality of frame members (Hornung coupled/connected by way of one or more intermediate elements to frame members).

In regards to claim 15, Hornung as combined discloses the spacecraft of Claim 14, wherein a set of the plurality of shear connectors (Hornung set/pair seen in Fig. 4) couples each one of the plurality of bulkheads to a corresponding one of the plurality of frame members (Hornung bulkheads of Figs. 3 and 4 force coupled/connected by way of one or more intermediate elements to frame members).

In regards to claim 16, Hornung as combined discloses the spacecraft of Claim 14, wherein each one of the plurality of shear connectors comprises:
a shear plate coupled to one of the plurality of frame members (Acket Fig. 2 ref. 24); and a shear fitting coupled to one of the plurality of bulkheads (Acket Fig. 2 ref. 26); and wherein: the shear plate and the shear fitting are coupled together in shear Acket as seen in Fig. 1 and 2, plate and fitting subject shear force); and the shear fitting is selectively separable from the shear plate along a plane of separation (as suggested by Figs. 2 and 3 of Acket.

In regards to claim 17,Hornung as combined discloses the spacecraft of Claim 16, wherein each one of the plurality of shear connectors further comprises:
a releasable fastener coupling the shear plate and the shear fitting together (Acket ref. 32); and a plurality of shear pins located between and coupled to the shear plate and the shear fitting (Hornung ref. 5 connectors subject to shear force).

In regards to claim 19, Hornung as combined discloses the method of Claim 18, while Hornung discloses: shear connectors (Jones), coupling a plurality of bulkheads (Hornung bulkheads seen in Figs 3 and 4) of each one of the plurality of satellites (Hornung ref. 3, 4), Hornung does not expressly disclose:
wherein the step of releasably coupling each one of the plurality of satellites to the central tubular structure using the plurality of shear connectors comprises: coupling a plurality of bulkheads of each one of the plurality of satellites to a plurality of frame members of the central tubular structure using the plurality of shear connectors.
Acket teaches a skin of a central shaft (as seen in Fig. 2) coupled with a plurality of frame members (Fig. 1 and 2 ref. 16).  
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Hornung with Acket by providing the central tubular structure comprises a plurality of frame members and coupling the plurality of bulkheads of each one of the plurality of satellites to a plurality of frame members of the central tubular structure using the plurality of shear connectors in order to provide a secure attachment points for the plurality of satellites. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure cited on PTO 892. The cited references include satellite dispenser and release system using both explosive and non-explosive separators. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICENTE RODRIGUEZ whose telephone number is (571)272-4798.  The examiner can normally be reached on M-TH 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSHUA HUSON can be reached on 571-270-5301.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/V.R./Examiner, Art Unit 3642   
                                                                                                                                                                                                     
/MEDHAT BADAWI/Primary Examiner, Art Unit 3642